DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment in Response to Non-Final Office Action filed March 14, 2022 is acknowledged.
Claims 1, 4-5, 12-15 and 34-36 were pending. Claims 1, 4-5 and 12-15, together with new claims 39-53, are being examined on the merits. Claims 34-36 remain withdrawn.

Response to Arguments
Applicant’s arguments filed March 14, 2022 have been fully considered. 

The following objections and rejections are withdrawn in view of Applicant’s arguments 
and amendments to the claims: 

	Objection to the Specification – Sequence Listing incorporation-by-reference paragraph
	Objection to claim 1
	Rejection of claims 1, 4-5 and 12 under 35 USC 112(b), indefiniteness


Rejection of claims 1, 4-5 and 12 under 35 USC 112(b), indefiniteness
	The indefiniteness rejections of claims 1, 4-5 and 12 for the use of abbreviations, such as “56-FAM/”, “/ZEN/”, and “/3IABkFQ”, in claim 1 is withdrawn in view of Applicant’s amendments to claim 1 to remove the abbreviations. However, the abbreviations also appear in new claim 50. Applicant argues that the abbreviations are not indefinite as they are understood in the art and taught in the specification (Remarks, p. 11). The Examiner disagrees, and maintains that such abbreviations are not well-known in the art. However, even putting that issue aside, to be definite the abbreviations would have to, in part, have a fixed meaning. If the abbreviations are, in fact, Integrated DNA Technologies ordering symbols, as suggested in the Non-Final Office Action mailed September 14, 2021 (pp. 4-5), then the meaning of the abbreviations can be changed at any time according to the discretion of Integrated DNA Technologies. Hence, they do not have a fixed meaning in the art. 
	This argument is not persuasive. The rejection is applied to the extent that it applies to new claim 50.

Information Disclosure Statement
The Information Disclosure Statement submitted March 14, 2022 has been considered, except for the “B”, “D” and “E” references, which have incomplete citations as they are lacking dates of publication.



Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
The reference “G” to Torres in the Information Disclosure Statement filed March 14, 
2022 identifies only the year (2015) of publication. Applicant and the assignee are required to state whether this item of information was publicly available prior to June 15, 2016, and if so, the exact date it was first publicly available, and in what format (e.g., a document, a presentation, etc.). 
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                        

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46, 50 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 50 recites the limitation “56-FAM/AGGATGGCA/ZEN/AGGCCCACTATTTCA/3IABkFQ”. The meaning of “56-FAM/”, “/ZEN/”, and “/3IABkFQ” are not clear. They seem to be referring to ordering symbols for Integrated DNA Technologies products (e.g., see Integrated DNA Technologies1, Better PCR probes: A second quencher lowers background, increasing signal detection, 2021). However, it is not clear if this is the intended meaning, and even if so, this is not a standard nomenclature that has a fixed meaning in the art. Therefore, the ordinary artisan would not be able to determine the metes and bounds of the claim, and it is indefinite. In addition, the other 6 probes recited in claim 1 also contain these abbreviations, and are rejected for the same reason the first recited probe is rejected.

Claim 53 depends from claim 50, and consequently incorporates the indefiniteness issues of claim 50.


Claim 46 contains the trademarks/trade names “Iowa Black quencher” and “Black Hole Quencher”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the source of the recited quenchers and, accordingly, the identification/description is indefinite.

Allowable Subject Matter
Claims 1, 4-5, 12-15, 39-45, 47-49 and 51-52 are allowed at least for the reasons already of record in the Non-Final Office Action mailed September 14, 2021.

Prior Art
Claims 46, 50 and 53 are free of the art at least for the same reasons as independent claim 1, but stand rejected under 35 USC § 112(b).

Conclusion
Claims 1, 4-5, 12-15 and 39-53 are being examined. Claims 1, 4-5, 12-15, 39-45, 47-49 and 51-52 are allowed. Claims 46, 50 and 53 are rejected. Claims 34-36 are withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Integrated DNA Technologies was cited in the PTO-892 Notice of References Cited mailed September 14, 2021.